Title: To George Washington from the Board of War, 27 July 1780
From: Board of War
To: Washington, George


					
						Sir,
						War-Office [Philadelphia] July 27. 1780.
					
					We have been honoured with your Excellency’s letter of the 18th instant; and to enable us to comply with your demands for shot & shells & the other principal articles in general Knox’s returns, we laid before Congress the estimates of which the inclosed are copies; & reported the resolutions thereon which Congress were pleased to adopt, copies of which are likewise herewith transmitted.
					In consequence of general Knox’s information that six 24 pound cannon might be procured, we took the liberty to reduce the number of 12 lb. shot in his estimate, & to propose the procuring so many 24 lb. shot as should be equivalent to that reduction. This alteration corresponds with the wishes of general Knox, and we doubt not will meet your Excellency’s approbation.
					You will perceive by the estimate that we have only doubled general

Knox’s of October 5th 1779; without adding one third part for the greater length of days at this time: because we can scarcely hope with every possible exertion to procure powder for the double estimate alone; and because from present appearances the commencement of the intended operations Will be postponed till the days are again much shortened. But if, notwithstanding, it is your opinion that one third part should be added to the estimate, we will take our measures accordingly: and we beg leave to assure your Excellency that nothing depending on us shall remain unattempted which you shall think requisite for the accomplishment of your designs against the enemy.
					We write by this express to General Knox, to desire him to set Faesh’s and Ogden’s furnaces to work; and propose his sending a proper officer to Mr Gale’s furnace at Stafford (which is 18 miles from Enfield, and 34 from Norwich landing) in Connecticut—to Brown’s furnace in the state of Rhode-Island, and to the furnaces at Bridgewater and its neighbourhood in Massachusetts-Bay; all which we conceive may be advantageously employed, as the land-carriage need not be considerable to the waters communicating with the Sound. If Livingston’s furnace in the manor of Livingston can be engaged in this business, we suppose, from its situation, it may be more beneficially employed than any other whatever.
					As we ought on this occasion to explore every possible resource for procuring gunpowder, we took the liberty, in the letter accompanying our report, of suggesting to Congress the expediency of applying for aid, in this essential article, from the magazines of France and Spain in the West Indies: but what, or whether any measures are proposed to be taken in consequence thereof, we are not informed.
					Your Excellency may perhaps be surprized that, at this late period, and when our allies are actually arrived for the purpose of cooperating with us in an enterprize of such magnitude and importance as the siege of New-York, the greater part of the necessary stores are yet to be provided. But lest any inattention should be attributed to this board, we beg leave to assure you, that we never had the least intimation of any intended offensive operations against the enemy, or of any aid of ships or troops expected from France, till the arrival of the marquis de la Fayette; and then only from private report. Your letter of the 4th instant was the first official account we ever received on the subject. We have the honour to be with the greatest respect your Excellency’s most obedient servants. In behalf & by order of the board
					
						Tim: Pickering
					
				